DETAILED ACTION
Claims 1-8 are allowed.
This office action is responsive to the amendment filed on 10/28/20.  As directed by the amendment: claims 1 and 4 have been amended; no claims have been cancelled; and claims 5-8 are added.  Thus, claims 1-8 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a laser processing apparatus comprising the claimed holding table, laser beam generation unit, branching unit, condenser, output power measuring unit, blocking member positioning means disposed between the condenser and the output power measuring unit, the blocking member positioning means including a blocking member and configured to move the blocking member transverse to the first and second optical paths between a first laser beam blocking position at which the blocking member completely blocks only the first lasr bam on the first optical path and a retracted position at which the blocking member blocks none of the first and second laser beams; the branching unit including an adjustment unit configured to adjust output power balance between the first and second laser beams branched at least to the first optical path and the second optical path as recited in Claim 1.   Further, the prior art does not teach an output power checking method for checking, in a laser processing apparatus in which a laser beam emitted from a laser beam generation unit is branched at least to a first laser beam on a first optical path and a second laser beam on a second optical path by a branching unit including the claimed total output power measurement step, blocking step of moving a blocking member transverse to the first and second optical paths and completely blocking the first laser beam, non-blocked laser beam output power measurement step, and a laser beam output power calculation step.   

Agawa discloses that the object 4 blocks part of the first laser beam 2a but not the entire laser beam. Specifically, Agawa states that:  The first laser beam 2a is partially blocked by the object 4. The first photodetector 6a measures the light quantity of the partially blocked first laser beam 2a. The second photodetector 6b measures the light quantity of the laser beam (hereinafter, referred to as a "third laser beam") 2c, one of the two laser beams leaving the second beam splitter 3b. (Paragraph [0058]).  Thus, the object 4 is moved into the optical path of the first laser beam 2a such that it blocks a portion of the first laser beam. The first photo detector 6a then detects the unblocked light of the first laser beam 2a. Agawa does not disclose or suggest moving the object 4 into the optical path of the first laser beam 2a such that the object completely blocks first laser beam as in the claimed invention.  For these reasons, Agawa does not teach the blocking member positioning means and blocking member of amended claim 1.   Amended claim 4 includes similar limitations to those of amended claim 1; accordingly, the aforementioned reasons provided over claim 1 are applicable toward claim 4.   Agawa therefore does not remedy the deficiencies of Obara. Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claims 1 and 4, and since the prior art of record does not teach 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761